UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4318


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DONNIE COLLINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cr-00044-GMG-JES-1)


Submitted:   September 15, 2014            Decided:   September 25, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Paul T. Camilletti, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnie     Collins       pled       guilty    in     accordance    with     a

written plea agreement to possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g)(1) (2012), and was sentenced as an

armed career criminal to 188 months in prison.                         He now appeals

his sentence, raising two issues.               We affirm.

           Collins first claims that he was improperly found to

be an armed career criminal.               Under the Armed Career Criminal

Act (ACCA), if a defendant is convicted of violating § 922(g)(1)

and has sustained three prior convictions for violent felonies

or serious drug offenses committed on occasions different from

one another, the defendant is subject to a mandatory minimum

sentence of fifteen years.            18 U.S.C. § 924(e)(1) (2012).                  “We

review   legal     issues    such    as    whether       a    defendant’s     previous

conviction counted as an ACCA predicate de novo, . . . and we

review   factual    findings    for       clear   error.”        United     States   v.

Washington, 629 F.3d 403, 411 (4th Cir. 2011).

           We hold that Collins was properly found to be an armed

career   criminal.      He    was    convicted      of       serious   drug   offenses

occurring on May 13, 2004, June 18, 2004, and September 6, 2006.

The fact that he was apparently sentenced for the 2004 offenses

on the same date is irrelevant for purposes of determining armed

career criminal status.         See United States v. Samuels, 970 F.2d

1312, 1315 (4th Cir. 1992).

                                           2
             Collins    additionally      contends       that   his      sentence       is

unreasonable.      We review a sentence for reasonableness, applying

“an abuse-of-discretion standard.”               Gall v. United States, 552

U.S. 38, 51 (2007).        In so doing, we examine the sentence for

“significant      procedural    error.”         Id.     If   there       is   none,     we

“consider the substantive reasonableness of the sentence . . . ,

tak[ing] into account the totality of the circumstances.”                        Id.

             Upon a thorough review of the sentencing proceedings,

we conclude that Collins’ sentence is procedurally reasonable

and   that   he   failed   to   rebut     the    presumption        of     substantive

reasonableness      afforded    his   within-Guidelines             sentence.          See

United   States    v.   Montes-Pineda,      445       F.3d   375,    379      (4th   Cir.

2006) (explaining presumption of reasonableness).

             We accordingly affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




                                        3